PER CURIAM:
Jorge Mauriccio Vasquez appeals the district court’s order denying his motion to impose a new sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Vasquez, No. 3:06-cr-00147-RJC-DCK-2 (W.D.N.C. Oct. 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.